  Case: 1:19-cv-03552 Document #: 25-1 Filed: 11/14/19 Page 1 of 5 PageID #:127



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

        Plaintiff,
                                                     Civil Action No. 1:19-cv-03552
        v.
                                                     Honorable Edmond E. Chang
GEORGE SLOWINSHI,

                       Defendant.


         DECLARATION OF ANN TUSHAUS REGARDING DISGORGEMENT
          AND PREJUDGMENT INTEREST AGAINST GEORGE SLOWINSKI

        1.     I, Ann M.Tushaus, am a Staff Accountant in the Chicago Regional Office ofthe

Securities and Exchange Commission (the "SEC"), located at 175 West Jackson Boulevard,

Suite 1450, Chicago, Illinois, 60604. I have worked as a Staff Accountant at the SEC since July

2007.

        2.      I received a B.A. degree in Accounting from Illinois Wesleyan University and

have been a Certified Public Accountant since October 2004. Prior to working at the SEC, I

was an auditor in the private sector.

        3.     As part of my duties, I participated in the SEC's investigation regarding George

Slowinski ("Slowinski") and Rebuilding America, LLC ("Rebuilding America"). I reviewed

the SEC's files concerning the offer and sale ofinvestments in Rebuilding America. Those files

include, among other things, documents from various banks, documents from several

individuals, including Slowinski, and other documents obtained by the SEC in its investigation.

I also participated in witness testimonies and interviews.
  Case: 1:19-cv-03552 Document #: 25-1 Filed: 11/14/19 Page 2 of 5 PageID #:128



       4.      In the course ofthe investigation, I analyzed certain financial records concerning

the flow of funds through accounts held by Rebuilding America, entities that Slowinski

controlled, and other individuals and entities. I have personally analyzed and summarized

available bank records provided by various financial institutions. The bank records are so

voluminous that they cannot be conveniently attached to this Declaration.

       5.      In connection with the above-captioned lawsuit, I have reviewed and

summarized certain bank records, credit card records, and financial transactions. Specifically,

I have reviewed:

               a. bank records of Rebuilding America which records included, but were not

                   limited to: account opening documents, bank signatory forms, canceled

                   checks, monthly statements, deposits, debit and credit memoranda, and wire

                   transfer advices;

               b. bank records of G-Slow Construction Services LLC("G-Slow Construction")

                   which records included, but were not limited to: account opening documents,

                   bank signatory forms, canceled checks, monthly statements, deposits, debit

                   and credit memoranda, and wire transfer advices;

               c. bank records of G-Slow Real Estate Team LLC which records included, but

                   were not limited to: account opening documents, bank signatory forms,

                   canceled checks, monthly statements, deposits, debit and credit memoranda,

                   and wire transfer advices;

               d. bank records of RealProp Chicago LLC ("RealProp") which records included,

                   but were not limited to: account opening documents, bank signatory forms,

                   canceled checks, monthly statements, deposits, debit and credit memoranda,
  Case: 1:19-cv-03552 Document #: 25-1 Filed: 11/14/19 Page 3 of 5 PageID #:129



                  and wire transfer advices;

              e. bank records of Tulip Escrow Services, Inc.("Tulip") which records included,

                  but were not limited to: account opening documents, bank signatory forms,

                  canceled checks, monthly statements, deposits, debit and credit memoranda,

                  and wire transfer advices;

              f. American Express credit card records of G-Slow Construction which records

                  included, but were not limited to monthly statements; and

              g. Transaction summary schedules prepared by Rebuilding America which show

                  the total amount invested, commission fees, and management fees.

       6.      At Slowinski's investigative testimony, which I attended, Slowinski testified that

he was the 100% owner of RealProp, and that RealProp was aone-third member of Rebuilding

America.

       7.      My review of the transaction summary schedules described in the above

paragraph 5 shows that between September 2013 and June 2014 Rebuilding America raised

more than $20 million from investors. Investor funds were deposited in accounts held in the

name of Rebuilding America and Tulip.

       8.      My review of the financial records described in the above paragraph 5 shows

that between December 14, 2013 and June 30, 2014 Rebuilding America transferred $339,600

to RealProp's bank account. The funds from Rebuilding America accounted for 99.9% of the

total deposits in RealProp's bank account during that period.

       9.      My review of the financial records described in the above paragraph 5 further

shows that Slowinski used funds received by RealProp from Rebuilding America for personal

uses including dining, travel, clothing, jewelry, tobacco, personal taxes, medical expenses,



                                                 3
  Case: 1:19-cv-03552 Document #: 25-1 Filed: 11/14/19 Page 4 of 5 PageID #:130




ATM withdrawals, and direct payments to Slowinski and his family members.

       10.     Exhibit A is a schedule I prepared showing a prejudgment interest calculation

for Slowinski's disgorgement figure of $339,600. I calculated the prejudgment interest

applying the interest rate, adjusted quarterly, used by the IRS for computation ofinterest on the

underpayment of taxes. Interest was compounded quarterly beginning April 1, 2014. In my

experience, this is the way courts typically calculate prejudgment interest in SEC enforcement

actions. Using this methodology, the prejudgment interest on disgorgement on $339,600 is

$84,107.



       I, Ann M. Tushaus, declare under penalty of perjury, in accordance with 28 U.S.C. §

1746, that the foregoing is true and correct. Executed on the~ ~~' day of November 2019.




                                                             Ann M. Tushaus




                                                  L~
            Case: 1:19-cv-03552 Document #: 25-1 Filed: 11/14/19 Page 5 of 5 PageID #:131
                                                                    EXHIBIT A

                                           PREJUDGMENT INTEREST CALCULATION
                                                   George Slowinski
                                                              Case No.: 1:19-cv-03552

                                                      [1]                 [2]                 [3]                    [4]               [5]
                                                    ANNUAL                                  PERIOD                 PERIOD
      PERIOD                                         RATE          PERIOD RATE            INTEREST                AMOUNT              TOTAL

          01/01/14         to       03/31/14            3%              0.75%                            -              260,785          260,785
          04/01/14         to       06/30/14            3%              0.75%                        1,956               78,814          341,555
          07/01/14         to       09/30/14            3%              0.75%                        2,562                    -          344,117
          10/01/14         to       12/31/14            3%              0.75%                        2,581                    -          346,698
          01/01/15         to       03/31/15            3%              0.75%                        2,600                    -          349,298
          04/01/15         to       06/30/15            3%              0.75%                        2,620                    -          351,918
          07/01/15         to       09/30/15            3%              0.75%                        2,639                    -          354,557
          10/01/15         to       12/31/15            3%              0.75%                        2,659                    -          357,216
          01/01/16         to       03/31/16            3%              0.75%                        2,679                    -          359,896
          04/01/16         to       06/30/16            4%              1.00%                        3,599                    -          363,495
          07/01/16         to       09/30/16            4%              1.00%                        3,635                    -          367,130
          10/01/16         to       12/31/16            4%              1.00%                        3,671                    -          370,801
          01/01/17         to       03/31/17            4%              1.00%                        3,708                    -          374,509
          04/01/17         to       06/30/17            4%              1.00%                        3,745                    -          378,254
          07/01/17         to       09/30/17            4%              1.00%                        3,783                    -          382,036
          10/01/17         to       12/31/17            4%              1.00%                        3,820                    -          385,857
          01/01/18         to       03/31/18            4%              1.00%                        3,859                    -          389,715
          04/01/18         to       06/30/18            5%              1.25%                        4,871                    -          394,587
          07/01/18         to       09/30/18            5%              1.25%                        4,932                    -          399,519
          10/01/18         to       12/31/18            5%              1.25%                        4,994                    -          404,513
          01/01/19         to       03/31/19            6%              1.50%                        6,068                    -          410,581
          04/01/19         to       06/30/19            6%              1.50%                        6,159                    -          416,740
          07/01/19         to       09/30/19            5%              1.25%                        5,209                    -          421,949
          10/01/19         to       10/31/19            5%              0.42%                        1,758                    -          423,707
                                                                                      $             84,107    $         339,600




                                    DISGORGEMENT SUMMARY
      TOTAL DISGORGEMENT AMOUNT                                                       $         339,600
      TOTAL INTEREST                                                                             84,107
                                                                                      $         423,707



NOTES

[1]   Interest rates for underpayments published quarterly by the Internal Revenue Service in accordance with Section 6621.
[2]   Interest rate to be used in the calculation. For example, the rate for the period ending June 30, 2014, is 3% divided by 4.
[3]   The interest amount calculated for the period which equals the preceding period total multiplied by the period interest rate.
[4]   Total disgorgement amount for period is sum of payments to RealProp from Rebuilding America.
[5]   Total is the preceding period total plus the interest calculated for the period, plus the period amount.
